DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Response of 21 Dec. 2021 has been entered.
Claims 38-47 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 38-47, in the reply filed on 21 Dec. 2021 is acknowledged.  The traversal is on the ground(s) that the invention of Group II is essentially the same as that of Group I and any prior art applicable to one group would also apply to the other.  This is not found persuasive because the invention of Group II/claim 38 is directed a process that is distinct from that of Group I/claim 21, as claim 21 comprises incubating cells with a tagged oligonucleotide in hypertonic and hypotonic solutions under particular temperature conditions whereas claim 38 comprises electroporating sperm with a DNA-selective fluorescent dye and additional process steps not recited in claim 21.  As such, prior art (such as that cited below relating to DNA-selective dyes) would not apply to claim 21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-47 are considered here.

Claim Objections
Claims 41, 45 and 46 are objected to because of the following informalities:  
 in a first solution…”
Claim 45 should be amended to add a space between “suspending” and “temperature”.
Claims 45 and 46 recite a “second metabolically-suspending temperature”.  Neither claim 45 nor claim 38 recites a first metabolically-suspending temperature, and thus the claims should be amended to recite a/the “.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st para. (New Matter)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 39 (added post-filing, in the Response of 21 Dec. 2021) recites that the DNA-selective fluorescent dye specifically hybridizes at a sequence complementary to the dye.  The instant specification discloses that the method distinguishes the sex of sperm based on the different DNA content in X- and Y-bearing sperm (Spec., [0017]), which requires a dye that binds substantially all DNA in the cell.  There is not disclosure in the specification as filed of 

Claim Rejections - 35 USC § 112, 2nd para. (Indefiniteness)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 45 and 46 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites that “the osmolality of the first solution is between about 500 mOsm and about 730 mOsm.”  However, osmolality has units of mOsm/kg or mOsm/liter.  It is thus unclear how the recited units of “mOsm” correspond to an osmolality.
Claim 45 recites the limitation "the mixture" in claim 38.  There is insufficient antecedent basis for this limitation in the claim (claim 38 recites multiple steps in which sperm are combined with various ingredients, making it unclear which combination(s) “the mixture” refers to).  In light of the above indefiniteness, it is further unclear at which stage of the method the “incubating … at a second metabolically-suspending temperature” must take place.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 40 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PCT Pub. WO02/41906 to Didion et al. (cited in IDS of 5 Sept. 2019).
Regarding claim 38, Didion teaches a method for sorting sperm according to gender (either X or Y chromosome-bearing) for purposes of pre-selecting the sex of offspring, comprising: i) obtaining sperm from a male mammal; ii) suspending the sperm in a maintenance medium which can include egg yolk as a stabilizer/viability enhancer; iii) staining the sperm with quantitative DNA vital stain (QDVS) such as Hoescht H33342 (i.e. a DNA-selective fluorescent dye), wherein the staining can comprise electroporating the sperm to facilitate permeation; iv) sorting the sperm via flow cytometry, wherein X- and Y-bearing sperm are distinguished based on differential fluorescence due to differences in the amount of total DNA in each (i.e. detecting a pre-determined fluorescence and sorting the sperm based on such fluorescence); v) collecting the sorted sperm and preparing the collected sperm into dosages for use (entire document, including p. 3, line 15 to p. 13, line 15; p. 15, line 5 to p. 24, line 8; claims 1-29).  While Didion does not expressly teach a step of fertilizing a female egg with the sex-sorted sperm, Didion teaches that sex-sorted sperm can be used for producing offspring of a predetermined sex via artificial insemination (e.g., bovines for milk or meat production) (p. 1, lines 12-22) and that the process of the invention is advantageous because it comprises process conditions conducive to preserving sperm quality for such animal husbandry applications (p. 3, 
Regarding the recitation in claim 38 of “incubating the sperm in a recovery solution”, it is noted that neither the claims nor specification provides a specific definition of a “recovery solution” and the term is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification states that a “culture media” is an example of a recovery solution (US20190390164, at [0048]).  It is further noted that claim 38 does not require that the incubating step occurs at any particular point of the claimed process.  Didion includes a step of suspending the sperm in a maintenance medium that contains all of the energy, electrolyte, buffering, membrane stabilization and other criteria for preserving and enhancing the efficacy and viability of the sperm (i.e. a culture media), and such maintenance media can be considered a “recovery solution” within the meaning of the claims.  
Regarding claim 40, Didion teaches that the method can be carried out using bovine sperm (p. 9, lines 3-11; p. 10, lines 13-25; Examples 2-5).
Regarding claim 44, Didion teaches that a bisbenzimide DNA-selective fluorescent dye can be further modified with fluorophore that responds to visible light such as fluorescein and derivatives thereof (p. 11, line 21 to p. 13, line 15).

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of PCT Pub. WO02/41906 to Didion, as applied to claims 38, 40 and 44, in view of Kang et al., Aquaculture 173.1-4 (1999): 297-307, as evidenced by Rieth et al., Molecular Reproduction and Development: Incorporating Gamete Research 57.4 (2000): 338-345 and Chamberland et al., Theriogenology 55.3 (2001): 823-835.
Claims 41 and 42 differ from PCT Pub. WO02/41906 to Didion, as applied to claims 38, 40 and 44, in that: the sperm is incubated in a first solution prior to electroporation for a duration of about less than 15 minutes; and the first solution has an osmolality of about 500 to about 730 mOsm.
Kang teaches a method of electroporating (fish) sperm (for purposes of introducing DNA), wherein the efficiency of electroporation is enhanced by first incubating the sperm in a hyperosmotic/dehydrating solution having an osmolality of 590 mOsm/kg (2X isoosmotic) followed by electroporation in a hypoosmotic solution of 130 mOsm/kg (0.5 isoosmotic) (entire doc, including under 2. Materials and methods; and 3. Results).  Kang further teaches that the hyperosmotic/hypoosmotic treatments facilitate electroporation by enhancing the desirable flux of fluids (where rehydration in the hypoosmotic fluid enhances flow of materials into the cells) (p. 298, first full ¶).  Kang teaches that the time course of the effect of the hyperosmotic and hypoosmotic solutions was assessed by monitoring dehydration and rehydration of the sperm, and that the effects of each of the hyperosmotic and hypoosmotic solutions were complete within 2 minutes (under 3.1. Spermatozoan dehydration and rehydration).
Rieth and Chamberland teaches that electroporation can be used to introduce DNA into bovine sperm (Rieth, p. 339, under Sperm Preparation and Electroporation), and that a substantially similar electroporation method as used for DNA in Rieth can also be used to introduce a label into sperm cells (Chamberland, p. 826, under Detection of Protein Phosphorylation).

Regarding the incubation time of less than 15 minutes in claim 41, Kang teaches that the dehydrating/rehydrating steps are complete in about 2 minutes and it would have thus been obvious to incubate the cells in the hyperosmotic solution for about 2 minutes (as it would have been obvious to complete the process in the shortest effective timeframe).
Regarding the osmolality recited in claim 42, Kang teaches a hyperosmotic/dehydrating solution having an osmolality of 590 mOsm/kg or 2X isoosmotic.  The instant specification evidences that isoosmotic conditions for bovine sperm are about 250 mOsm (Spec., [0060]; it is assumed that the “mOsm” units recited in the claims and specification refer to mOsm/kg units .

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of PCT Pub. WO02/41906 to Didion, as applied to claims 38, 40 and 44, in view of Chan et al., Current opinion in biotechnology 13.1 (2002): 40-46.
Claim 43 differs from Didion, as applied to claims 38, 40 and 44, in that: the DNA-selective fluorescent dye further comprises a quantum dot or nanoparticle.
Chan teaches that quantum dots (QDs) are a new class of fluorophores that offer several advantages over conventional fluorescent dyes for bioimaging applications, including reduced photobleaching and lower toxicity (entire doc, including p. 41, under Optical properties; p. 42-44, under Bioconjugation and applications).  Chan further teaches that QDs can be conjugated to a variety of biorecognition molecules, including small molecules (Abstract; p. 43, 2nd full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Didion to sort sperm according to sex wherein the DNA-selective fluorescent dye further comprises a QD as taught by Chan because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a QD fluorophore in the method of Didion because Chan teaches that QDs have advantages relative to traditional dyes, including lower toxicity (which would be especially advantageous in sperm-sorting methods such as that of Didion where the dye is retained in the sorted sperm during use for fertilization). Using a QD fluorophore in the method of Didion would have led to predictable results with a reasonable .

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of PCT Pub. WO02/41906 to Didion, as applied to claims 38, 40 and 44, in view of Rieth et al., Molecular Reproduction and Development: Incorporating Gamete Research 57.4 (2000): 338-345, as evidenced by Chamberland et al., Theriogenology 55.3 (2001): 823-835.
Claim 47 differs from Didion, as applied to claims 38, 40 and 44, in that: the electroporation is a pulse of about 0.25 seconds.
Rieth teaches a method of electroporating bovine sperm cells (to deliver DNA) wherein the electroporation conditions include a pulse of 0.25 sec duration (Rieth, p. 339, under Sperm Preparation and Electroporation).  Chamberland further evidences that a substantially similar electroporation method as used for DNA in Rieth can also be used to introduce a label into sperm cells (Chamberland, p. 826, under Detection of Protein Phosphorylation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Didion to sort sperm according to sex wherein the electroporation includes a 0.25 sec pulse as taught by Rieth because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Using a 0.25 sec electroporation pulse in the method of Didion would have led to predictable 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657